Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 70-82 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority
The claims receive the priority date of 04/04/2008 because the non-provisional application number 12/080746 filed on that date is the first priority document to disclose the claimed feedback control controller connected to thermosensors (i.e. thermocouple).

Claim Interpretations
The claims amount to the use of thermosensors (i.e. thermocouples) to detect temperatures on PCR chips, and adjust/maintained desired temperatures accordingly.  This is routine in the art.  Applicants now add ramp speeds of 4-150°C/s, but this, too, is routine in the art.  Claims 70 and 82 recites steps for feedback control of a PCR chip based on thermosensor data.  This is routinely performed in the art by all PCR chips that include a thermosensor or thermocouple (c.f. US 2004/0053268, paras. 0027 & 
The specification discloses the following thermocouples configurations: “A thermocouple mounted within the temperature sensor is embedded in the structure at an analogous position to that of the sample in the sample chamber” (para. 0054); “Alternatively, a thermosensor can be placed directly into the reaction chamber and used to set and maintain sample temperature, eliminating the need for the sensing chamber” (id.); “the temperature of the substrate can be measured by placing a thin thermocouple into a channel on the substrate surface” (para. 0061); or “Block temperature profiles of the above instrument were obtained using a 127 μm diameter type K thermocouple sensor which was attached directly to the block” with “For reaction solution profiles a 127 μm diameter type K thermocouple sensor was placed in the 20 μL reaction solution, within a thin-walled PCR tube” (para. 0115).  These are all known or obvious configurations.
The controller of claim 82 encompasses a human performing the steps disclosed of monitoring reaction temperatures and adjusting temperatures accordingly.
Claims 70 and 82 also encompass any algorithm because they recite “control algorithm,” but the specification fails to provide any algorithms.	

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the 

Claims 70-82 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KARLSEN (US 2004/0053268) in view of Sosnowski (A Chip-Based Genetic Detector for Rapid Identification of Individuals, NATIONAL INSTITUTE OF JUSTICE CONTINUATION AWARDS, 101 pages, 04/2006), in further view of WITTWER (US 2005/0064582).
	A skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar multiplexing with familiar thermocouple-based PCR chip feedback control and routine ramping speeds of 4-150°C/s to yield speedier, more accurate and precise PCR amplification with a reasonable expectation of success. 
	As to claims 70-81, KARLSEN teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power supply as explained above.  As to claim 82, KARLSEN teaches a PCR chip with controller connected to heater, thermocouple and sensor, the controller programmed to perform feedback control of PCR chip temperatures:
Preferably, one or more temperature controllers are provided to enable the first process step to be carried out at a first temperature, and to enable the second process step to be carried out at a second temperature that is lower than the first temperature. For example, separate first and second temperature controllers may be used to control the temperatures of the first and second process steps. Various nucleic acid amplification processes, such as NASBA processes, which require higher temperatures for an earlier process step, which would denature reagents used in a later 
Preferably, means are provided for heating the contents of the first chamber to a temperature of from 60 to 70° C., more preferably from 63 to 67° C., still more preferably=65° C. Preferably, means are provided for heating the contents of the second chamber to a temperature of up to 41.5° C., more preferably=41° C.
Preferably, the first temperature controller comprises a first temperature sensor positioned adjacent to the first reaction chamber and the second temperature controller comprises a second temperature sensor positioned adjacent to the second reaction chamber.
Preferably, the first temperature controller comprises a first controllable electric heat source (for example an electrical resistor element) positioned adjacent to the first reaction chamber and the second temperature controller comprises a second controllable electric heat source (for example an electrical resistor element) positioned adjacent to the second reaction chamber.
The system may thus preferably include integrated electrical heaters and temperature control.
Peltier element(s) and/or thermocouple(s) may be used to maintain the sample at the desired temperature in the first and/or second chambers, preferably to within ±0.5° C. In particular, thermocouples may be used to measure the temperature of the first and second chambers, wherein the thermocouples are linked by one or more feedback circuits to Peltier elements for heating the sample to the desired temperature in the first and second chambers.
[ . . . ]
The temperature control of the blocks was done externally in the sample holder. Two aluminium blocks were sited on top of Peltier elements. In each block a thermocouple was provided for measuring the temperature of the block with a feedback circuit to the Peltier elements. Both the thermocouple and the sample were attached with thermal grease to maximize the temperature accuracy and stability of the system. Temperature specifications were 41 and 65° C.±0.5° C. The temperature system incorporated digital PID controllers for regulating the temperature. The thermocouples were calibrated by two different methods: (i) a commercial FLUKE temperature calibration apparatus with thermocouples; and (ii) platinum resistance sensors.

(paras. 0022-27 & 0128).
	KARLSEN does not explicitly teach at least 10-plexing PCR (“providing in single 
	However, Sosnowski demonstrates that a skilled artisan would have been motivated to apply familiar PCR multiplexes to the PCR chip of KARLSEN to increase speed and precision of PCR with a reasonable expectation of success.  For example, Sosnowski teaches 22-plex PCR of 22 SNPs on a PCR chip using a “simple modification” (pgs. 21-22 & 25 and Fig. 11).  Furthermore, “[a]ctive DNA chip technology offers easy-to-use assays for SNPs and STRs” (pg. 8) and “enabling DNA testing of arrestees in a short time period” (pg. 9).  Thus, a skilled artisan would have been motivated to apply familiar multiplex reactions to the PCR chip of KARLSEN in order to increase reaction speed and PCR precision.
	As to ramp speeds, WITTWER demonstrates that 4-150°C/s speeds were routinely used in the art to achieve amplification in less than 97 minutes with increased specificity and yield (Figures and paras. 0032, 0035, 0116, 0119 & 0124).
In summary, a skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar multiplexing with familiar thermocouple-based PCR chip feedback control and conventional ramping speeds to yield quicker, more accurate and precise PCR amplification with a reasonable expectation of success.

Double Patenting- Obvious Type - Maintained
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Instant claim 70-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims 70-81 and 83-106 of US application no. 15/350,605, in view of Sosnowksi.	
	Instant claims 70-81 are obvious over the conflicting claims because the conflicting claims teach the claimed feedback control of PCR chip using TCE, and Sosnowski demonstrates that a skilled artisan would have been motivated to apply familiar PCR multiplexes to the PCR chip of the conflicting claims to increase speed and precision of PCR with a reasonable expectation of success.  For example, Sosnowski teaches 22-plex PCR of 22 SNPs on a PCR chip using a “simple modification” (pgs. 21-22 & 25 and Fig. 11).  Furthermore, “[a]ctive DNA chip technology offers easy-to-use assays for SNPs and STRs” (pg. 8) and “enabling DNA testing of arrestees in a short time period” (pg. 9).  Thus, a skilled artisan would have been motivated to apply familiar multiplex reactions to the PCR chip of KARLSEN in order to increase reaction speed and PCR precision.
In summary, a skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious because it constitutes the combination of familiar multiplexing with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.
Instant claim 82 is obvious over the conflicting claims because the conflicting claims anticipate the instant claims by teaching a thermal cycler system comprising a temperature control element (TCE) having a first surface; a substrate comprising a sample chamber comprising a solution, said sample chamber positioned in thermal communication with said first surface, and a sensing chamber comprising a 
Response to Arguments
No arguments are provided as to nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims 70-81 and 83-106 of US application no. 15/350,605, in view of Sosnowksi.  Thus, this rejection is maintained.

Prior Art
	The following prior art teaches thermocouples in reaction chambers, wells, channels, etc.: US 5538871; US 20020012910; US 6423536; US 20030134410; US 20050064582; US 20090148910; Hu et al., Electrokinetically controlled real-time polymerase chain reaction in microchannel using Joule heating effect, Volume 557, Issues 1–2, 31 January 2006, Pages 146-151; Giordano et al, Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974; Pollack et al., Investigation of electrowetting-based microfluidics for real-time PCR applications. In: 7thSeventh International conference on miniaturized chemical and biochemical analysis systems ( lTAS 2003), Lake Tahao; Lee et al., Microchip-based one step DNA extraction and real-time PCR in one chamber for rapid pathogen identification, Lab on a Chip 6(7):886-95, August 2006.  Numerous other references teach similarly.
	The following prior art teaches thermocouples on/around reaction chambers, wells, channels, etc.: US 5587128; US 20030190608; US 20050226779; US 20070099204.  Numerous other references teach similarly.
	The following prior art teaches thermocouples in dummy reaction chambers, wells, channels, etc.: Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277.  Numerous other references teach similarly.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.